Title: From George Washington to Brigadier General Charles Scott, 28 June 1779
From: Washington, George
To: Scott, Charles


        
          Dr Sir,
          Head Quarters, New Windsor June 28th 1779
        
        I have duly received your several favours of the 18th & 27th of May one without date and one of the 10th instant—At the same time that

I am satisfied your best exertions have not been wanting I cannot but lament the difficulties you have met with. The services of the men at this critical period are so essential, that every moment is precious and every possible step ought to have been taken to get them on march as early as was practicable. But every hour brings fresh proofs that the most dangerous delays are entailed upon all our measures.
        As Blands & Baylors regiments are also destined to the Southward, if they have not marched before this arrives—I wish you to take them also under your direction and give them such instructions as you think proper for their future government. The sooner they can arrive at the place of their Destination the better. Lt Col. Temple has the following paragraph in a letter of his of the 6th instant “I am afraid we shall not be able to join the Southern army unless some one is furnished with cash to pay the expences. Certificates will not do here and we are all without cash.” You will be pleased to make the proper arrangements with the Quarter Master and Commissary for the subsistence of the cavalry on its march, that it may suffer no difficulty for the want of money.
        I am sorry you are like to suffer from a scarcity of officers: The regiments here are so thinly provided, that I find I cannot spare any more without injury to the service. This prevents my sending you Lieutenant Kelly—If you can meet with any young fellows willing to enter into the service whom you judge proper as Ensigns, I shall be glad you would endeavour to get them appointed by the state & transmit me a list of their names. They can be hereafter distributed to the different regiments & the service in general wants officers. I am Dr Sir with very grea⟨t⟩ regard Yr Most Obedt Ser⟨v⟩.
      